Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/2021 has been entered.

Claims 1-15 have been cancelled.
Claims 16-19 have been examined.

Drawings
The drawings were received on 11/4/2020.  These drawings are not acceptable for the following reasons:
At least Figures 1, 3, 4, 5, and 12-13 introduce new matter, comprising at least the following:
In Figure 1, each of the features 102 and 103 have different relative dimensioning than originally shown.
The black and white line drawing of the newly presented Figure 3 does not show the features in the same manner as the original figure 3.  Further, the shading in Figure 3 leads to a lack of clarity of how the referenced elements are associated/ interact with one another.
The newly presented Figure 4 appears to show the interior of the device, however, the specific structural features/ relationships as shown were not originally disclosed.
It is not clear as to whether or not Figures 3 and 4 are to be shown in cross section.  Some of the elements are presented with solid lines (e.g. 400) which appear that they should be cross hatched and some with dashed lines (403,404) which appear that they should be solid lines.
The newly presented Figure 5 appears to show an end view of the device, however, the specific structural details and relationships as shown were not originally disclosed.
The newly presented Figures 12-13 show views of the device not originally disclosed.
The following must be shown or the feature(s) canceled from the claim(s): 
First and second piston shafts attached to the plunger
First adjustable pressure out ring adjusting pressure caused by the plunger moving in the hollow tube.
Second adjustable pressure in ring adjusting pressure caused by the plunger moving in the hollow tube.
No new matter should be entered.

The drawings do not include at least the following reference sign(s) mentioned in the description: 
Grip handle (402)
the air pressure adjustment valves (507)
Examiner notes that there Appears to be a disconnect between the reference numbers presented in the specification and drawings.  For example, but not limited to:
Figure 4 sets forth the handles as 401, but the specification sets forth that 401 indicates a hollow tube.  
Grip handle 403 does not look like a handle, but more like a hollow cylinder or shaft
Pressure out ring 404 does not look like a ring, but more like a hollow cylinder or shaft
Pressure in ring 405 does not look like a ring, but more like a shaft

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
The amendment filed 11/5/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Page 1: “small square shaped magnet in alignment with a series of fixed permanent magnets which are positioned with a pair of user adjustable thumb screws. The rotatable magnet is attached to the handles by a metal rod that connects to the handles on the one end and the small square magnet on the other end in the first case. The spring resistance is also adjusted by two user adjustable thumb screws”
Page 5: 
Instead of a plunger, a “movable steel shaft” 
“adjustable tension rings”
A “metal shaft...small square magnet…bearing seal”
Page 6: Figure 8 showing small and related side magnets and the shaft being metal instead of a piston
Page 7: 
the handle (1202) being fixed 
the handle (1203) being movable in and out on the steel shaft
Figure 13 showing a small square magnet

Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the invention as originally disclosed, does not reasonably provide enablement for the details to the structure and interaction of the plunger device, piston shafts, and pressure rings as claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  The new matter, as set forth in the claim and specification objections above, introduce new features not previously present.  In addition, the original drawings and specification do not provide a clear explanation about how the various elements are connected/ interact. For example:
How is the pressure separately adjusted?  As advanced above, Figure 4 does not appear to show any rings, so it is not clear how these rings adjust pressure in the hollow tube.
How are the plunger device features arranged relative to one another? 
How are the first and second piston shafts relatively movable?
The Figures are vague and not explained with enough detail in the specification for one of ordinary skill in the art to make and use.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are the following:
The plunger device moving within said hollow tube.
The connection of the piston shafts to the plunger device.
The pressure rings and the plunger / hollow tube / handles.
Further, it is not clear as to what particular structure the plunger device comprises.  Based on the specification, the plunger device appears to be a cylindrical body (304) fitting within hollow tube (301) and attached to an end of a shaft (303).  However, the claims recite that there are two shafts attached to the plunger.  As noted above, this is not explicitly shown in the original drawings nor described with any detail in the original specification. Clarification is required.

In light of the objections/ rejections above, the claims will be examined as best understood by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fazio et al (US Patent 7,163,495)

As to Claim 16, Fazio et al disclose an exercise device (Fig 4), comprising:
a hollow tube (7);
a plunger device (both cylindrical bodies as shown in Fig 4), which moves in and relative to said hollow tube;
a first piston shaft (11; Left side of device), attached to a first side of the plunger device to move the first side of the plunger device;
a first grip handle (8), attached to the first piston shaft on a first side of the hollow tube;
a second piston shaft (11; Right side of device), attached to a second side of the plunger device to move the second side of the plunger device;
a second grip handle (9) attached to the second piston shaft on the second side of the hollow tube opposite to the first side of the hollow tube;
a first adjustable pressure out ring (2), which adjusts the pressure that is caused by the plunger moving in the hollow tube in a direction to move fluid out of the hollow tube, the first adjustable pressure out ring being in a first location on the hollow tube;


As to Claim 19, Fazio et al disclose the exercise device as in claim 16, wherein the fluid is air (Abstract).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fazio et al in view of Wang (US Patent 9,651,041).

Fazio et al disclose the exercise device significantly as claimed, but do not disclose wherein the first grip handle and the second grip handle are cylindrical and each have slots thereon which enable

	Wang teaches a similar pneumatic assembly having a piston shaft (50) and a grip handle (10) connected thereto.  Wherein the grip handle is cylindrical with a slot (13) thereon to enable the handle be perpendicular with the piston shaft during operation and to fold and be coaxial with the piston shaft to reduce space occupation of the device (Figs 6-11).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Fazio to replace the handgrips with the pivotable grips as taught by Wang to reduce space occupation of the device.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297.  The examiner can normally be reached on M-F 7a-4:30p MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        7/23/2021